o SF ND AW BR WB HY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01089-RSL Document16 Filed 09/06/19 Page 1of5

THE HONORABLE ROBERT S. LASNIK.

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DOMAINMARKET, LLC D/B/A No. 2:19-cv-01089-RSL
DOMAINMARKET.COM,
STIPULATED MOTION FOR DISMISSAL
Plaintiff, WITH PREJUDICE PURSUANT TO FED.
\. R. CIV. P. 41(a)(2)
LAKES GAS CO., NOTE ON MOTION CALENDAR:

Defendant.

 

 

September 6, 2019

Plaintiff DomainMarket, LLC d/b/a DomainMarket.com (“Plaintiff”) and Defendant

Lakes Gas. Co. (“Defendant”) hereby move for dismissal of all claims in the instant action with

prejudice under Rule 41(a)(2) of the Federal Rules of Civil Procedure and in support thereof

state as follows:

(1) Defendant commenced a proceeding with the World Intellectual Property

Organization (WIPO) pursuant to the Uniform Domain Name Dispute Resolution Policy

(UDRP) (Case No. D2019-0830 (WIPO June 21, 2019)) against Plaintiff and the WIPO panelist

ordered the transfer of the domain name LAKESGAS.COM from Plaintiff to Defendant (the

“UDRP Decision”). See Dkt. #1 at 9f 1, 21-23.

STIPULATED MOTION FOR DISMISSAL
(No. 2:19-cv-01089-RSL) —1

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 
- Ww Wd

o 8&8 NN NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01089-RSL Document16 Filed 09/06/19 Page 2 of 5

(2) Plaintiff initiated this action seeking a declaratory judgment under the trademark
laws of the United States and Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1051 et
seq., for a de novo review of the UDRP Decision. See generally Dkt. # 1.

(3) Defendant denies that Plaintiff is entitled to the relief sought in the Complaint.

(4) The parties seek to avoid the costs of litigation and have agreed to resolve all
disputes in this litigation, and as part of such resolution, the parties agree that the UDRP
Decision should be vacated such that:

(a) Defendant had a good faith belief at the time it filed the UDRP proceeding
against Plaintiff that its rights were being violated;
(b) Plaintiff's interests in the LAKESGAS.COM domain name are legitimate;
(c) Plaintiff did not register or use the LAKESGAS.COM domain name in bad faith;
and
(c) Plaintiffs registration and current use of the LAKESGAS.COM domain name do
not violate Lakes Gas Co.’s rights under the Lanham Act, 15 U.S.C. §§ 1114,
1125(a) and 1125(d), and the UDRP.
(5) Plaintiff has agreed to sell the LAKESGAS.COM Domain Name to Defendant
pursuant to a settlement agreement between the parties.
Based on the parties’ agreement, including the foregoing, Plaintiff and Defendant
respectfully request that the Court issue an Order:

(1) dismissing all claims in the instant action with prejudice and with each party bearing
its own costs and attorneys’ fees;

(2) directing the WIPO to vacate and/or withdraw the June 21, 2019 Decision ordering
the LAKESGAS.COM domain name to be transferred from Plaintiff to Defendant as requested

by Defendant in its UDRP complaint; and

STIPULATED MOTION FOR DISMISSAL Perkins Coie LLP

10-cv- . _ 1201 Third Avenue, Suite 4900
(No. 2:19-cv-01089-RSL) -2 Seattle, WA 98101-3099

Phone: 206.359.8000
Fax: 06.359.9000

 
>

Oo C8 NN HA GN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01089-RSL Document16 Filed 09/06/19 Page 3 of 5

(3) directing eNom, LLC, the registrar for the LAKESGAS.COM domain name, and/or

VeriSign, Inc. registry operator for the .com registry, to remove any suspensions, locks, holds or

other restrictions imposed upon the LAKESGAS.COM domain name as a result of the WIPO

panelist’s June 21, 2019 order.

Dated: September 6, 2019

Dated: September 6, 2019

STIPULATED MOTION FOR DISMISSAL
(No. 2:19-cv-01089-RSL) -3

PERKINS COIE LLP

By: s/ William C. Rava
William C. Rava #29948
Christian Marcelo #51193
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: (206) 359.8000
Email: WRava@perkinscoie.com

CMarcelo(@perkinscoie.com

OF COUNSEL:

James L. Bikoff

Holly Lance

SMITH GAMBRELL & RUSSEL LLP
1055 Thomas Jefferson St., NW, Suite 400
Washington, DC 20007

Telephone: (202) 263-4300

Email: jbikoff@sgrlaw.com

hlance@sgrlaw.com

Attorneys for Plaintiff DomainMarket, LLC

FREDRIKSON & BYRON, P.A.

By: _s/ Timothy M. O’Shea
Timothy M. O’Shea #53268
2504 42nd Avenue West
Seattle, WA 98199
Telephone: (612) 492-7373
Email: toshea@fredlaw.com

Attorney for Defendant Lakes Gas Co.

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 06.359.9000

 
&- WwW WN

oOo S&F “4S HA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01089-RSL Document16 Filed 09/06/19 Page 4 of 5

IT IS SO ORDERED.

Dated: a. , 2019

ORDER

font § Cabauk

Robert S. Lasnik
United States District Judge

 

STIPULATED MOTION FOR DISMISSAL Perkins Coie LLP

(No. 2:19-cv-01089-RSL) -4

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 06.359.9000

 
